Filed 1/15/21 Milner v. Casas CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



LARRY D. MILNER,                                                     D074671

         Plaintiff and Appellant,

         v.                                                          (Super. Ct. No. 37-2018-
                                                                     00001446-CU-PN-CTL)
JOSEPH N. CASAS et al.,

         Defendants and Respondents.


         APPEAL from a judgment of the Superior Court of San Diego County,
Judith F. Hayes, Judge. Affirmed.
         Larry D. Milner, in pro. per., for Plaintiff and Appellant.
         Law Office of Alexander T. Gruft and Alexander T. Gruft for
Defendants and Respondents.
         Larry D. Milner’s son died in 2007 at the University of California San
Diego Medical Center. Milner retained Joseph N. Casas and Casas Law Firm
P.C. (Casas) to represent him in a wrongful death action against the Regents
of the University of California (Regents). The case proceeded to trial, and in
March 2015, the trial court entered judgment in favor of the Regents and
adverse to Milner. Milner discharged Casas, retained new counsel, and
pursued an appeal. In January 2017, a panel of this court affirmed the
judgment, finding Milner’s claims on appeal were forfeited because none of
the issues had been preserved by objection at trial.
      In January 2018, Milner filed this action, asserting legal malpractice
claims against Casas. Casas demurred, contending the claims were barred
by the one-year statute of limitations in Code of Civil Procedure

section 340.6.1 The trial court sustained Casas’s demurrer without leave to
amend, finding that Milner’s claims of legal malpractice were premised on
allegations of actual injury sustained during trial in the wrongful death
action and must have been pursued within one year following the entry of
adverse judgment in the underlying action.
      Milner appeals, contending the trial court erred when it determined the
applicable statute of limitations had run, and further contending that actual
damage occurred not with the entry of adverse judgment, but when the Court
of Appeal rejected his appellate claims. We conclude the trial court properly
sustained Casas’s demurrer to Milner’s complaint and Milner has not
established a reasonable possibility the defect in his complaint regarding the
statute of limitations could be cured by amendment. We therefore affirm the
trial court’s judgment.
                                    FACTS
      After Milner’s son Larry died at the University of California San Diego
(UCSD) Medical Center, Milner retained Casas and subsequently sued the
Regents of the University of California for negligence and wrongful death.
The matter proceeded to trial in February 2015. The jury unanimously found
the Regents were negligent, but such negligence was not a substantial factor


1    Unless otherwise specified, statutory citations are to the Code of Civil
Procedure.

                                       2
in causing Larry’s death (with two of the 12 jurors finding the Regents’
negligence was a substantial factor). The court entered judgment in favor of
the Regents (and adverse to Milner) in March 2015.
      In his opening brief on appeal, Milner states that, “[s]hortly after [the]
jury verdict in favor of the UCSD Medical Center[, he] became aware of
several issues in which [he] believed [Casas] failed to provide adequate legal
representation in the case, i.e., improper handling of jury misconduct issue,
failure to notify critical witnesses of the trial, failure to object to many issues
during trial.” He filed a substitution of attorney form with the court and
represented himself for a brief period before retaining new counsel for
purposes of appeal.
      Now represented by new counsel, Milner appealed. He contended the
trial court prejudicially erred by not properly providing clarifying jury
instructions regarding causation. In addition, he claimed he should be
granted a new trial because of juror misconduct as well as misconduct during
closing argument by the Regent’s counsel. Finally, he contended cumulative

error warranted reversal.2
      In an opinion issued in January 2017, this court concluded Milner’s
claims on appeal had been forfeited because none of the issues had been
preserved by objection at trial and affirmed the judgment.
      In January 2018, Milner filed the instant action in propria persona
against Casas alleging that Casas failed to exercise reasonable care and skill
in representing him, resulting in an adverse judgment in the underlying




2      Milner filed his opening brief on appeal in April 2016 and his reply
brief on appeal in September 2016.

                                         3
lawsuit and the subsequent loss on appeal.3 Milner alleged that Casas
(1) failed to object to a proposed answer to a jury question seeking
clarification regarding the law as it relates to causation, thereby forfeiting
Milner’s right to appellate review; (2) failed to object when the Regent’s
counsel, in closing argument, referred to Milner’s son’s condition as “ ‘like
[c]ancer,’ ” which Milner claimed was prejudicial, thereby forfeiting Milner’s
right to appellate review; (3) failed to inform the trial judge of alleged jury
misconduct, thereby forfeiting Milner’s right to appellate review; and
(4) failed to produce two “critical expert witnesses” at trial, one of whom had

been deposed, and one of whom was never contacted.4
      Casas demurred on the grounds that Milner’s claims in the legal
malpractice action were barred by the statute of limitations in section 340.6.


3      “To state a cause of action for legal malpractice, a plaintiff must plead
‘(1) the duty of the attorney to use such skill, prudence, and diligence as
members of his or her profession commonly possess and exercise; (2) a breach
of that duty; (3) a proximate causal connection between the breach and the
resulting injury; and (4) actual loss or damage resulting from the attorney’s
negligence.’ ” (Charnay v. Cobert (2006) 145 Cal. App. 4th 170, 179.)

4      Milner neglected to designate his complaint to be included in the clerk’s
transcript. However, he described his allegations in detail in his opposition
to trial counsel’s demurrer. “[I]t is a fundamental principle of appellate
procedure that a trial court judgment is ordinarily presumed to be correct
and the burden is on an appellant to demonstrate, on the basis of the record
presented to the appellate court, that the trial court committed an error that
justifie[d] reversal of the judgment.” (Jameson v. Desta (2018) 5 Cal. 5th 594,
608-609.) “ ‘This is not only a general principle of appellate practice but an
ingredient of the constitutional doctrine of reversible error.’ [Citations.] ‘In
the absence of a contrary showing in the record, all presumptions in favor of
the trial court’s action will be made by the appellate court. “[I]f any matters
could have been presented to the court below which would have authorized
the order complained of, it will be presumed that such matters were
presented.” ’ ” (Id. at p. 609.)

                                        4
Casas contended that, because Milner sustained actual injury when he
suffered the adverse judgment in the underlying action in March 2015, any
legal malpractice claim must have been filed no later than March 2016.
Milner’s complaint, filed in January 2018, was barred because it was filed

outside the applicable limitations period.5
      In response, Milner contended he did not sustain actual injury at the
time of trial, but rather sustained injury when he learned from the appellate
opinion that his claims on appeal had been forfeited by Casas’s failure to
object at trial. He further contended Casas willfully concealed his responses
to jury questions at trial. Milner requested leave to amend his complaint if
the court was inclined to grant the demurrer, but he did not explain how he
would amend the complaint or how his amendment would cure any defects.




5      Casas requested that the trial court take judicial notice of the judgment
entered in March 2015, the notice of entry of judgment filed and served in
March 2015, and the cover pages of Milner’s appellate opening and reply
briefs, depicting filing dates of April and September 2016, respectively.
(Evid. Code, § 452, subds. (c), (d).) Milner did not oppose the request for
judicial notice. The trial court impliedly granted Casas’s request for judicial
notice, referencing the date of entry of judgment in its ruling.

                                       5
      After a hearing, the trial court sustained Casas’s demurrer without

leave to amend.6 The trial court reasoned that, under Laird v. Blacker
(1992) 2 Cal. 4th 606 (Laird), the statute of limitations began to run when the
adverse judgment was entered and was not tolled by the appeal. Because the
complaint was filed more than one year after entry of judgment in the
underlying action, it was barred by the statute of limitations. The court
observed that there were no allegations in the complaint regarding Milner’s
claims that he did not discover the malpractice until the judgment was
affirmed on appeal in January 2017 or regarding the alleged concealment.
However, the court found that leave to amend was not warranted because,
after an adverse judgment was entered, Milner then pursued an appeal,
represented by new counsel. As a matter of law, Milner sustained actual
injury upon entry of the adverse judgment. There was no reasonable
possibility the defect in the complaint regarding the statute of limitations
could be cured by amendment. The trial court sustained the demurrer
without leave to amend and subsequently entered a judgment of dismissal.




6      Milner elected to proceed on appeal with a settled statement of the oral
proceedings in the trial court. Milner submitted a proposed statement to the
trial court, which included his description of the arguments he presented at
the hearing. The trial court accepted Milner’s proposed statement without
modification and adopted as the settled statement the two-page minute order
sustaining Casas’s demurrer without leave to amend. Milner subsequently
moved in this court to strike the settled statement, claiming it was “highly
prejudicial” to him. It is unclear why Milner sought to strike the settled
statement, which included without modification his proposed statement. In
any event, the oral proceedings in the trial court did not involve an
evidentiary hearing with witness testimony. The appeal involves a purely
legal issue dependent on the allegations in Milner’s complaint and the facts of
which the trial court took judicial notice. In an order dated December 24,
2019, we denied Milner’s motion to strike the settled statement.
                                       6
                                  DISCUSSION
                                         I.
               The Trial Court Properly Sustained the Demurrer
      “ ‘The application of the statute of limitations on undisputed facts is a
purely legal question [citation]; accordingly, we review the lower courts’
rulings de novo. We must take the allegations of the operative complaint as
true and consider whether the facts alleged establish [the plaintiff’s] claim[s
are] barred as a matter of law.’ [Citations.] ‘ “ ‘ “A demurrer based on a
statute of limitations will not lie where the action may be, but is not
necessarily, barred. [Citation.] In order for the bar . . . to be raised by
demurrer, the defect must clearly and affirmatively appear on the face of the
complaint; it is not enough that the complaint shows that the action may be
barred.” ’ ” ’ ” (San Diego Unified School District v. Yee (2018) 30 Cal. App. 5th
723, 730-731 (Yee).)
      “[L]eave to amend is proper when ‘there is a reasonable possibility the
plaintiff could cure the defect . . . .’ [Citation.] On appeal, ‘the burden is on
the plaintiff to show in what manner he can amend his complaint and how
that amendment will change the legal effect of his pleading.’ ” (Jocer
Enterprises, Inc. v. Price (2010) 183 Cal. App. 4th 559, 572 (Jocer).) “When
a trial court sustains a demurrer without leave to amend, we assess that
decision for abuse of discretion, which is abused if there is a reasonable
possibility that the defect can be cured by amendment.” (Yee, supra,
30 Cal.App.5th at p. 731.)
      The parties agree the applicable statute of limitations is section 340.6,
subdivision (a), which provides, “An action against an attorney for a wrongful
act or omission, other than for actual fraud, arising in the performance of
professional services shall be commenced within one year after the plaintiff


                                         7
discovers, or through the use of reasonable diligence should have discovered,
the facts constituting the wrongful act or omission, or four years from the
date of the wrongful act or omission, whichever occurs first.” Section 340.6
“states ‘two distinct and alternative limitation periods: one year after actual
or constructive discovery, or four years after occurrence (the date of the
wrongful act or omission), whichever occurs first.’ ” (Samuels v. Mix (1999)
22 Cal. 4th 1, 7.)
      Section 340.6 tolls the limitations period until the plaintiff suffers
actual injury from the malpractice. It provides, “Except for a claim for which
the plaintiff is required to establish the plaintiff’s factual innocence, the time
for commencement of legal action shall not exceed four years except that the
period shall be tolled during the time that any of the following exist: [¶]

(1) The plaintiff has not sustained actual injury.” (§ 340.6, subd. (a)(1).)7
Thus, “[t]he legislative scheme . . . toll[s] the limitations period if the plaintiff
has not sustained any actual injury. [Citation.] As a result, a plaintiff who
actually or constructively discovered the attorney’s error, but who has
suffered no damage to support a legal malpractice cause of action, need not
file suit.” (Jordache Enterprises, Inc. v. Brobeck, Phleger & Harrison (1998)
18 Cal. 4th 739, 757 (Jordache).)
      “The test for actual injury . . . is whether the plaintiff has sustained
any damages compensable in an action, other than one for actual fraud,
against an attorney for a wrongful act or omission arising in the performance
of professional services.” (Jordache, supra, 18 Cal.4th at p. 751.)
Determining actual injury “require[s] examination of the particular facts of
each case in light of the alleged wrongful act or omission” and therefore


7     Section 340.6 sets forth three other tolling provisions, none of which
plaintiff asserts.

                                          8
cannot be “determined by any bright line rule.” (Id. at p. 761, fn. 9.)
Although determining when actual injury occurred is predominantly a factual
inquiry, “[w]hen the material facts are undisputed, the trial court can resolve
the matter as a question of law . . . .” (Id. at p. 751.)
      In cases involving legal malpractice during litigation, actual injury may
occur when an unfavorable judgment is first entered against the party even
though the party appeals from the judgment. (Laird, supra, 2 Cal.4th at
p. 615.)
      In Laird, the plaintiff retained attorneys to prosecute a lawsuit, but the
attorneys failed to pursue the matter, and the suit was dismissed for lack of
prosecution. (Laird, supra, 2 Cal.4th at pp. 609-610.) Plaintiff filed an
appeal in propria persona, but later voluntarily dismissed the appeal. (Id. at
p. 610.) Eight months after plaintiff dismissed her appeal, but more than one
year after the underlying action was dismissed, she filed a legal malpractice
action against her former attorneys. (Ibid.) Ultimately, our Supreme Court
concluded her malpractice action was barred by the statute of limitations.
(Ibid.) The court held the limitations period commenced when the plaintiff
suffered an adverse judgment in the underlying action on which the
malpractice action was based and was not tolled during the pendency of her
appeal. (Ibid.)
      Here too, Milner suffered actual injury when the adverse judgment was
entered, giving rise to his appeal attempting to overturn the adverse
judgment. The allegations in Milner’s complaint demonstrated that he was
actually injured, if at all, during trial in the underlying action. He alleged
that Casas failed to exercise reasonable care and skill in representing him,
resulting in an adverse judgment and the subsequent loss on appeal. In
particular, he contested Casas’s failure to object to alleged juror misconduct,


                                          9
failure to object during closing argument, and failure to object to a proposed
answer to a jury question. All of these allegations were related to the
arguments raised and rejected in Milner’s prior appeal. “ ‘[A]n injury does
not disappear or become suspended because a more final adjudication of the
result is sought.’ ” (Laird, supra, 2 Cal.4th at p. 615.) His final allegation,
that Casas failed to produce at trial two “critical expert witnesses,” similarly
was an injury sustained during trial in the underlying wrongful death action.
Milner’s statements in his opening brief in this appeal reiterate that he
“became aware” of Casas’s inadequate legal representation “[s]hortly after
[the] jury verdict in favor of the UCSD Medical Center.”
      Nonetheless Milner contends he did not sustain injury during the
underlying trial or when adverse judgment was entered, but rather when this
court issued an opinion concluding his appellate claims were forfeited by trial
counsel’s failure to object in the trial court. Despite his statements to the
contrary, Milner contends he only became aware of the actual facts
underlying his malpractice action when the opinion in his prior appeal was
filed. “In essence, plaintiff asks us to ignore the fact that the focus of a legal
malpractice action (when litigation is involved) is the attorney’s conduct in
the underlying case.” (Laird, supra, 2 Cal.4th at p. 615.) We find Milner’s
claims unpersuasive and contrary to established case law.
      Section 340.6 requires a plaintiff to exercise reasonable diligence to
discover the facts constituting the alleged malpractice. (§ 340.6, subd. (a)
[requiring legal malpractice action to “be commenced within one year after
the plaintiff discovers, or through the use of reasonable diligence should have
discovered, the facts constituting the wrongful act or omission”].) Even if we
accept Milner’s argument that he was unaware of his claims at the time of
trial, at the very least, through the exercise of reasonable diligence, he should


                                        10
have been aware of them by the time he filed his opening brief on appeal in
April 2016, or at latest when he filed his reply brief in September 2016, more
than one year before he filed his malpractice complaint in January 2018. In
sum, even accepting Milner’s argument on appeal that he was unaware of his
claims at the time of trial, Milner’s action is time-barred under the statute of
limitations period of section 340.6.
       Milner’s reliance on Bartosh v. Banning (1967) 251 Cal. App. 2d 378 is
misplaced. In that case, the Court of Appeal reversed a judgment adverse to
the plaintiff because it determined the jury was inadequately instructed on
applicable legal principles of battery and self-defense. (Id. at pp. 387-388.)
Nothing in that case undermines the trial court’s determination that Milner
sustained actual injury when an adverse judgment was entered in his
underlying action against the Regents. Moreover, we reject Milner’s claim
that the statute of limitations did not run until he was aware of the appellate
ruling by this court, or subjectively appreciated its significance. (Shaoxing
City Maolong Wuzhong Down Prod., Ltd. v. Keehn & Associates, APC (2015)
238 Cal. App. 4th 1031, 1038 [“subjective belief is irrelevant to the question of
whether actual injury has been sustained”]; see Foxborough v. Van Atta
(1994) 26 Cal. App. 4th 217, 227 [“Actual injury must be noticeable, but the
language of the tolling provision does not require that it be noticed [by the
plaintiff].”].)
                                       II.
                  The Trial Court Properly Denied Leave to Amend
       “When a demurrer is sustained without leave to amend, we decide
whether there is a reasonable possibility that the plaintiff can cure the defect
by amendment.” (Yee, supra, 30 Cal.App.5th at p. 742; see Jocer, supra,
183 Cal.App.4th at p. 572.) “ ‘ “The burden of proving such reasonable


                                       11
possibility is squarely on the plaintiff.” ’ [Citation.] Our examination of the
complaint is de novo.” (Centinela Freeman Emergency Medical Associates v.
Health Net of California, Inc. (2016) 1 Cal. 5th 994, 1010.) “To meet [this]
burden the [plaintiff] must affirmatively demonstrate how the complaint can
be amended and how the amendment will cure the deficiencies.” (Yee, at
p. 742; see Heritage Pacific Financial, LLC v. Monroy (2013) 215 Cal. App. 4th
972, 994.)
      Milner contends he should be allowed to amend his complaint, as “there
is a strong policy in favor of liberal allowance of amendments.” (Mesler v.
Bragg Management Co. (1985) 39 Cal. 3d 290, 296.) Milner does not explain
how he proposes to amend his complaint or how the amendment will cure the
defects regarding the statute of limitations. He therefore fails to meet his
burden to justify granting leave to amend. We have already determined that
the allegations in Milner’s complaint demonstrate he sustained actual injury
at the time of trial and entry of the adverse judgment in the underlying
action. We thus conclude there is no reasonable possibility that the defects
can be cured by amendment and further conclude there was no abuse of
discretion in the trial court’s determination that the demurrer should be
sustained without leave to amend. (See Yee, supra, 30 Cal.App.5th at p. 742.)




                                       12
                              DISPOSITION
     The judgment is affirmed. Casas is entitled to his costs on appeal.




                                                             GUERRERO, J.

WE CONCUR:




HUFFMAN, Acting P. J.




IRION, J.




                                     13